Ladd, J.
1. Contempt:violation óf injunction: evidence: deI. The decree permanently enjoining the accused from unlawfully engaging in or keeping for sale intoxicating liquors was not introduced in evidence and was not referred to in the agreed statement of facts otherwise than by reciting that the ........ . . contempt was alleged to have been committed by the defendant, Sam. Gibson, in an action for injunction in this court, being No. 24,111 equity, wherein the plaintiff, II. H. Sawyer, was plaintiff and the defendant, Sam. Gibson, was defendant, in which it is alleged an injunction was granted on the 31st day of May, 1907, against the defendant;” but this was enough to direct the attention of, the court to the duly certified copy of the decree, as entered of record, attached to the information filed, and of which it was an accurate description. Though the presentation of a certified copy of the decree as a basis • of a precept may not be essential as in other cases (section 4372, Code), when this is done, and such decree is identified by the evidence or stipulation of facts as the one alleged to have been violated, it is sufficiently before the court without being formally introduced in evidence. Haaren v. Mould, Judge, 144 Iowa, 296.
*3852. Intoxicating níuict^saioon i smgie room. II. The accused kept the beer to be sold in an. ice box located in the basement immediately below the single room in which he conducted the saloon. There was no door between the tWO, but pipes tapped the receptacles below and extended through £oor faiUcets in the saloon, from which the beer was drawn as sold. When a keg or barrel became empty, an employee passed out of the front door of the saloon, and down an outside stairway to the basement, removed the empty and attached the pipe to another. The kegs and barrels were taken to the ice box by way of the stairway through the outside door into the basement, and the empties taken therefrom by the same route. No one save employees entered the basement, and they for the purposes mentioned only. The method pursued doubtless was convenient, but unfortunately was expressly pror hibited by law. A bare recital of the facts demonstrates that the accused was making use of two rooms in which to transact the business, the one in which to sell and the other to store the liquors for sale; whereas, the statute requires that the business be transacted in a single room with but one exit or entrance. Powers v. Klatt, 111 Iowa, 357; Garrett v. Bishop, 113 Iowa, 23; State v. Bussamus, 108 Iowa, 11; State v. Donahoe, 120 Iowa, 154; State v. Gifford, 111 Iowa, 648; Jones v. Byington, 128 Iowa, 397; Bartel v. Hobson, 107 Iowa, 644; Bell v. Hamm, 127 Iowa, 343.
The order discharging the accused is annulled.